


Exhibit 10.1

        February 7, 2002

Mr. John Mclaughlin

Dear John,

        I am very excited about your taking the position of Group President,
North America, of TMP Worldwide Inc. ("TMPW"), reporting to me in my role of
President of TMPW. The following confirms the details:

        1. BASE SALARY. During your employment, you will be paid a base salary
of $475,000. Your base salary will be reviewed on an annual basis.

        2. BONUS. During your employment, you will be entitled to participate in
the senior management bonus plan as it may be amended from time to time. For
calendar 2002 the bonus plan as applied to you has a target maximum bonus of
100% of the base salary earned by you as Group President, North America, subject
to satisfaction of EPS and other targets.

        3. START DATE. You agree that you will commence your duties as Group
President, North America, on February 20, 2002.

        4. OPTIONS. No later than March 30, 2002 we will grant to you options to
purchase 125,000 shares of TMPW Common Stock. The foregoing options will in all
respects be subject to TMPW's standard option agreement and have an exercise
price equal to the closing price on date of grant, except that in the event of
any Change in Control (as defined in option agreement) these options (as well as
any other options that may be granted to you by TMPW from time to time after the
date hereof) shall automatically and immediately become fully vested and
exercisable for the balance of the ten year term provided by the applicable
stock option agreement, subject, however, to limitations dealing with "parachute
payments" under 280G of the Internal Revenue Code to be set forth in the option
agreements.

        5. BENEFITS. You will be eligible for medical, dental, disability, 401k,
life insurance and other benefit plans as such plans are amended from time to
time on the same basis as other senior management. You will be entitled to 4
weeks vacation per year (prorated for periods of less than a year) and will also
be able to utilize a car service for your commute to work.

        6. SEVERANCE. If your employment with TMPW is terminated by TMPW for any
reason other than Cause, then subject to the terms hereof you shall be entitled
to (i) receive severance equal to one year's salary, payable in semi-monthly
installments over one year, and (ii) participation in TMPW's medical and dental
plans for three months after termination of employment. It is understood that
the foregoing obligation is expressly conditioned on your signing, delivering
and not exercising any right to revoke a separation agreement and general
release in TMPW's then standard format. "Cause" shall mean the occurrence of any
one or more of the following events: (i) your willful failure or gross
negligence in performance of your duties or compliance with the reasonable
directions of the President that remains unremedied for a period of twenty
(20) days after the President has given written notice specifying in reasonable
detail your failure to perform such duties or comply with such directions;
(ii) your failure to comply with a material employment policy of TMPW that
remains unremedied for a period of twenty (20) days after the President has
given written notice to you specifying in reasonable detail your failure to
comply; or (iii) your commission of (a) a felony, (b) criminal dishonesty,
(c) any crime involving moral turpitude or (d) fraud.

        7. REPRESENTATION. You represent that you are free to enter into this
employment arrangement and that you are not bound by any restrictive covenants
or similar provisions restricting the performance of your duties hereunder.

        8. GENERAL. This agreement (i) constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any
previous arrangements or letters relating

--------------------------------------------------------------------------------




thereto, (ii) may be signed in counterparts, (iii) shall be governed by the laws
of the state of New York (other than the conflicts of laws provisions thereof)
and (iv) may not amended, terminated or waived orally. Please understand that
while it is our hope that our relationship will be a long one, your employment
will be on an "at will" basis. Nothing in this letter should be construed as
creating any other type of employment relationship.

        Please sign and return an enclosed copy of this letter to me. If you
have any questions, or if there is anything I have overlooked, please do not
hesitate to call me.


 
 
With best regards,
 
 
Sincerely,
 
 
TMP Worldwide Inc.
 
 
By:
 
/s/  JIM TREACY              

--------------------------------------------------------------------------------

Jim Treacy
President and Chief Operating Officer


Accepted and Agreed:
 
 
/s/  JOHN MCLAUGHLIN      
 
 

--------------------------------------------------------------------------------

John Mclaughlin     Dated:    26 March 2002    

--------------------------------------------------------------------------------
